DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanbayashi et al. (2012/0062817).

Regarding claim 23, Kanbayashi teaches a color filter substrate, comprising a base substrate (21; Fig 1, Fig 2; para [0031] an active matrix substrate 21), a color filter layer (24; Fig 1, Fig 2; para [0037] a color filter layer 24) and an image sensor array (30; Fig 1, Fig 2; para [0037] optical sensor element 30); the image sensor array is configured to receive light emitted from a light source array (10; Fig 1, Fig 2; para [0029] The backlight 10 is provided with two types of light sources, which are white LEDs 11 that emit white light and infrared LEDs 12 (a light source emitting infrared light) that emit infrared light.) and then reflected to the image sensor array Fig 4 shows touched state which results in reflection of light) for a texture collection; the color filter layer comprises a plurality of color filter patterns arranged in an array (para [0037] The color filter layer 24 is constituted of a colored portion having the respective colors of red (R), green (G), and blue (B), a black matrix, and a visible light cut filter 24a), the image sensor array comprises a plurality of image sensors (Fig 1; Fig 4 shows plurality of elements 30), and an orthographic projection of each of the image sensors on the base substrate is within an orthographic projection of an interval between adjacent color filter patterns of the plurality of color filter patterns on the base substrate (Fig 4; para [0040] The visible light cut filter in the present invention is disposed over the optical sensor element 30 (between the detection object surface 100a and the respective optical sensor elements 30), and is sufficient if it transmits more light in the infrared region than light in regions other than the infrared region).

Regarding claim 24, Kanbayashi teaches the color filter substrate according to claim 23, further comprising a black matrix layer (para [0037] a black matrix); wherein the black matrix layer is in a same layer as the color filter layer (para [0037] The color filter layer 24 is constituted of a colored portion having the respective colors of red (R), green (G), and blue (B), a black matrix, and a visible light cut filter 24a), the black matrix layer comprises a shielding region (24a; Fig 4) and a plurality of opening regions arranged in an array (area or region other than 24a is construed as opening regions; Fig 4), and the plurality of color filter patterns are respectively in the plurality of opening regions (para [0038] a configuration of the visible light cut filter 24a, a multilayer configuration of color filters in two colors out of the aforementioned three colors that constitute the color filter, or a mixture of a red pigment, a green pigment, and a blue pigment can be suggested; Fig 4), so that an orthographic projection of each of the plurality of image sensors on the base substrate is within an orthographic projection of the shielding region on the base substrate (Fig 4); the image sensor array is between the base substrate and the shielding region (Fig 4).

Regarding claim 25, Kanbayashi teaches a manufacturing method of the color filter substrate according to claim 23, (para [0043] A forming method of such an optical sensor element can be performed according to a publicly known manufacturing method of a liquid crystal display device having a built-in optical sensor element) comprising: providing a base substrate (21; Fig 1, Fig 2; para [0031] an active matrix substrate 21); forming an image sensor array (30; Fig 1, Fig 2; para [0037] optical sensor element 30), wherein the image sensor array is configured to receive light emitted from a light source array (10; Fig 1, Fig 2; para [0029] The backlight 10 is provided with two types of light sources, which are white LEDs 11 that emit white light and infrared LEDs 12 (a light source emitting infrared light) that emit infrared light.) and then reflected to the image sensor array by a texture (Fig 4 shows touched state which results in reflection of light) for a texture collection, and the image sensor array comprises a plurality of image sensors (Fig 1; Fig 4 shows plurality of elements 30); and forming a color filter layer (24; Fig 1, Fig 2; para [0037] a color filter layer 24), wherein the color filter layer comprises a plurality of color filter patterns arranged in an array (para [0037] The color filter layer 24 is constituted of a colored portion having the respective colors of red (R), green (G), and blue (B), a black matrix, and a visible light cut filter 24a); wherein an orthographic projection of each of the image sensors on the base substrate is within an orthographic projection of an interval between adjacent color filter patterns of the plurality of color filter patterns on the base substrate (Fig 4; para [0040] The visible light cut filter in the present invention is disposed over the optical sensor element 30 (between the detection object surface 100a and the respective optical sensor elements 30), and is sufficient if it transmits more light in the infrared region than light in regions other than the infrared region). (Note: claim as presented recites a manufacturing method comprising: providing a base substrate and further recites forming different elements (image sensor array, color filter layer). However claim does not describe any manufacturing process as to how different elements are “formed”. Thus, prior art teaches the manufacturing method and also teaches the device having all the claimed elements, thus meeting the claim limitations.).

Allowable Subject Matter
Claims 1-3, 5-8, 10, 11, 13-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “a light valve structure on a side, close to the touch side, of the light source array, wherein the light valve structure comprises a first substrate, a second substrate, and a light adjustment layer between the first substrate and the second substrate, and the light valve structure is configured to control a first region to be in a light transmission state in response to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mackey et al. (2018/0357462) teaches An optical sensor system includes a display substrate, display pixel circuitry including a plurality of light emitting display elements or pixels disposed over the display substrate, a first circular polarizer disposed over the display substrate and the display pixel circuitry, and a transparent cover sheet disposed over the first circular polarizer. A top surface of the transparent .
Zhang et al. (2017/0372113) teaches The display panel comprises a display module comprising a first substrate and a first polarizer, wherein a light-exiting surface of the display module is arranged on an outer side of the first polarizer; a fingerprint recognition module disposed on an outer side of the first substrate and comprising a fingerprint recognition layer and a second polarizer disposed on an inner side of the fingerprint recognition layer; and a light source disposed on an inner side of the first polarizer.
Li et al. (2016/0358541) teaches a display apparatus, comprising a display panel, an light modulator, a first driving module and second driving module, wherein the display panel comprises a plurality of pixels including n virtual pixels; the light modulator is provided at a light outputting side of the display panel and comprises a plurality of light modulation units corresponding to the pixels, and the light modulation unit comprises n light modulation areas corresponding to the virtual pixels.
Usukura et al. (2012/0133618) teaches A display device with touch sensor functionality with an enlarged distinction margin between the touch state and the non-touch state is provided.
Boer et al. (2008/0121442) teaches An infrared source illuminates the underside of one or more objects on or above a touchable surface of a touch panel system. Infrared light reflected from the underside of the object(s) is detected by an infrared sensor integrated 
Yamamoto (2008/0087803) teaches  a photosensor includes: first and second light receiving elements which detect light; a light source which is disposed behind the first and second light receiving elements and which emits light containing a predetermined color component; a first filter which is disposed in front of the first light receiving element and which transmits light of the predetermined color component; a second filter which is disposed in front of the second light receiving element and which shuts off the light of the predetermined color component and transmits a color component other than the predetermined color component; and judging means for judging whether or not a detection target is present in front of the first and second filters based on outputs from the first and second light receiving elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623